      Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 1 of 8



 1   Mark P. Kindall, Cal. Bar No. 138703
     mkindall@ikrlaw.com
 2   Robert A. Izard, pro hac vice
 3   rizard@ikrlaw.com
     IZARD KINDALL & RAABE LLP
 4   29 South Main Street, Suite 305
     West Hartford, CT 06107
 5   Telephone: (860) 493-6292
 6   Gregory Y. Porter, pro hac vice
 7   gporter@baileyglasser.com
     Mark G. Boyko, pro hac vice
 8   mboyko@baileyglasser.com
     BAILEY & GLASSER LLP
 9   1055 Thomas Jefferson Street, NW Suite 540
     Washington, DC 20007
10
     Telephone: (202) 463-2101
11
     Joseph A. Creitz, Cal. Bar. No. 169552
12   joe@creitzserebin.com
     CREITZ & SEREBIN LLP
13   100 Pine Street, Suite 1250
     San Francisco, CA 94111
14
     Telephone: (415) 466-3090
15
     Attorneys for the Plaintiffs
16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18
     MARLON H. CRYER, individually and on                  Lead Case No. 4:16-cv-04265-CW
19   behalf of a class of all others similarly situated,   [Consolidated with Case No. 4:17-cv-
20   and on behalf of the Franklin Templeton 401(k)        06409-CW]
     Retirement Plan,
21                                                         CLASS ACTION SETTLEMENT
                                                           AGREEMENT AND RELEASE
22                          Plaintiffs,
                                                           FINAL APPROVAL ORDER AND
23                                                         JUDGMENT
            v.
24
                                                           Judge:      Hon. Claudia Wilken
     FRANKLIN RESOURCES, INC., the Franklin
25   Templeton 401(k) Retirement Plan Investment
26   Committee, and DOES 1-25,

27
                            Defendants.
28
                                                                      CLASS ACTION SETTLEMENT
                                                                       AGREEMENT AND RELEASE
                                                                     ORDER AND FINAL JUDGMENT
                                                                                 4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 2 of 8



 1                JUDGMENT APPROVING SETTLEMENT OF CLASS ACTION
 2          WHEREAS, Marlon Cryer and Nelly Fernandez (the “Plaintiffs”) in the above-captioned
 3
     consolidated litigation (the “Action”) on their own behalf and on behalf of the Class and the Plan,
 4
     on the one hand, and Defendants Franklin Resources, Inc., the Franklin Templeton 401(k)
 5
     Retirement Plan Investment Committee, the Franklin Templeton 401(k) Retirement Plan
 6

 7   Administrative Committee, Norman Frisbie, Jennifer Johnson, Penelope Alexander, Kenneth

 8   Lewis, Dan Carr, Nicole Smith, Alison Baur, Madison Gulley (erroneously sued as Matthew

 9   Gulley), the Franklin Resources, Inc. Board of Directors, Gregory E. Johnson, Rupert H. Johnson,
10
     Jr., Charles B. Johnson, Charles E. Johnson, Peter K. Barker, Mariann Byerwalter, Mark C.
11
     Pigott, Chutta Ratnathicam, Laura Stein, Seth Waugh, Geoffrey Y. Yang, Samuel Armacost,
12
     Joseph Hardiman, and Anne Tatlock (the “Defendants”), on the other hand, have entered into a
13
     Settlement Agreement and Release dated February 15, 2019, (the “Agreement”), that provides for
14

15   a complete dismissal with prejudice of all claims asserted in the Action against Defendants by the

16   Class on the terms and conditions set forth in the Agreement, subject to the approval of this Court
17   (the “Settlement”);
18
            WHEREAS, the capitalized terms not defined in this Final Approval Order and Judgment
19
     shall have the same meaning ascribed to them in Part I of the Agreement;
20
            WHEREAS, by Order dated June 3, 2019, (the “Preliminary Approval Order”), this Court
21

22   (1) preliminarily approved the Settlement; (2) appointed a Settlement Administrator; (3) directed

23   notice be given to the Class and approved the form and manner of Notice; (4) approved the Plan

24   of Allocation; (5) scheduled a Final Approval Hearing; and (6) scheduled a hearing on Class
25   Counsel’s Fee and Expense Application and Plaintiffs’ request for Case Contribution Awards;
26
            WHEREAS, due and adequate notice has been given to the Class;
27

28
                                                                         CLASS ACTION SETTLEMENT
                                                                          AGREEMENT AND RELEASE
                                                      1                 ORDER AND FINAL JUDGMENT
                                                                                    4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 3 of 8



 1          WHEREAS, the Court conducted a hearing on September 24, 2019, (the “Final Approval
 2   Hearing”) to consider, among other things, (1) whether the proposed Settlement on the terms and
 3
     conditions provided for in the Agreement is fair, reasonable, adequate, and in the best interests of
 4
     the Class and should be finally approved by the Court; (2) whether Class Counsel’s Fee and
 5
     Expense Application is reasonable and should be approved; (3) whether Plaintiffs’ request for
 6

 7   Case Contribution Awards is reasonable and should be approved; and (4) whether this Final

 8   Approval Order and Judgment should be entered dismissing with prejudice all claims asserted in

 9   the Action against Defendants; and
10
            WHEREAS, the Court having reviewed and considered the Agreement, all papers filed
11
     and proceedings held herein in this Action in connection with the Settlement, all oral and written
12
     comments received regarding the Settlement, and the record in the Action, and good cause
13
     appearing therefor;
14

15          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

16          1.      Jurisdiction: The Court has jurisdiction over the subject matter of the Action, and
17   all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and
18
     each of the Class Members.
19
            2.      Incorporation of Settlement Documents: This Final Approval Order and
20
     Judgment incorporates and makes a part hereof: (a) the Agreement filed with the Court on
21

22   February 15, 2019, including the Plan of Allocation submitted therewith; and (b) the Notice

23   approved by the Court on June 3, 2019.

24          3.      Notice: The Court finds that the dissemination of the Notice: (a) was
25   implemented in accordance with the Preliminary Approval Order; (b) constituted the best notice
26
     reasonably practicable under the circumstances; (c) constituted notice that was reasonably
27
     calculated, under the circumstances, to apprise all Class Members of the pendency of the Action,
28
                                                                            CLASS ACTION SETTLEMENT
                                                                             AGREEMENT AND RELEASE
                                                        2                  ORDER AND FINAL JUDGMENT
                                                                                       4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 4 of 8



 1   of the effect of the Settlement (including the releases provided for therein), of their right to object
 2   to the Settlement and appear at the Final Approval Hearing, of Class Counsel’s Fee and Expense
 3
     Application, and of Plaintiffs’ request for Case Contribution Awards; (d) constituted due,
 4
     adequate, and sufficient notice to all persons or entities entitled to receive notice of the proposed
 5
     Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,
 6

 7   the United States Constitution including the Due Process Clause, and all other applicable law and

 8   rules.

 9            4.    Objections: No objections have been made to the Settlement.
10
              5.    Final Settlement Approval: Pursuant to, and in accordance with, Rule 23 of the
11
     Federal Rules of Civil Procedure, this Court hereby fully and finally approves the Settlement set
12
     forth in the Agreement in all respects including, without limitation, the terms of the Settlement;
13
     the releases provided for therein; and the dismissal with prejudice of the claims asserted in the
14

15   Action, and finds that the Settlement is, in all respects, fair, reasonable and adequate, and is in the

16   best interests of Plaintiffs and the Class. The Parties are directed to implement, perform and
17   consummate the Settlement in accordance with the terms and provisions of the Agreement.
18
              6.    Dismissal of Claims: As of the Effective Date, pursuant to Fed. R. Civ. P. 54(b),
19
     all of the claims asserted in this Action against Defendants are hereby dismissed with prejudice.
20
     The Parties shall bear their own costs and expenses, except as otherwise expressly provided in the
21

22   Agreement.

23            7.    Binding Effect: The terms of the Agreement and of this Final Approval Order

24   and Judgment shall be forever binding on Defendants, Plaintiffs, and all Class Members, as well
25   as their respective current and former beneficiaries, heirs, descendants, dependents,
26
     administrators, executors, representatives, predecessors, successors, and assigns.
27

28
                                                                            CLASS ACTION SETTLEMENT
                                                                             AGREEMENT AND RELEASE
                                                        3                  ORDER AND FINAL JUDGMENT
                                                                                       4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 5 of 8



 1          8.      Releases: The releases set forth in the Agreement (the “Releases”), are expressly
 2   incorporated herein in all respects. The Releases are effective as of the date of the entry of this
 3
     Final Approval Order and Judgment. Accordingly, the Court orders that, as of that date:
 4
                    a)      Plaintiffs and each Class Member (on behalf of themselves, their current
 5
     and former beneficiaries, heirs, descendants, dependents, administrators, executors,
 6

 7   representatives, predecessors, successors, and assigns), and the Plan (by and through the

 8   Independent Fiduciary), shall be deemed to have, and by operation of law and of this Final

 9   Approval Order and Judgment shall have, fully, finally and forever compromised, settled,
10
     released, resolved, relinquished, waived, discharged, and dismissed with prejudice all Released
11
     Claims, including any and all claims for monetary, injunctive, and all other relief against the
12
     Defendant Released Parties through the date the Court enters the Final Approval Order and
13
     Judgment (including, without limitation, any Unknown Claims) arising out of or in any way
14

15   related to: (a) the conduct alleged in the Cryer and Fernandez operative Complaints, whether or

16   not included as counts in the Complaints; (b) the selection, retention and monitoring of the Plan’s
17   investment options and service providers; (c) the performance, fees and other characteristics of
18
     the Plan’s investment options; (d) the Plan’s fees and expenses, including without limitation, its
19
     recordkeeping fees; (e) the nomination, appointment, retention, monitoring and removal of the
20
     Plan’s fiduciaries; and (f) the approval by the Independent Fiduciary of the Settlement, and shall
21

22   forever be enjoined from prosecuting any or all of the Released Claims, including any or all

23   Unknown Claims, against the Defendant Released Parties, as more fully set forth in the

24   Settlement Agreement; and
25                  b)      The Company (on behalf of itself and any successors-in-interest) shall be
26
     deemed to have, and by operation of law and of this Judgment shall have fully, finally, and
27
     forever released, relinquished, and discharged, and shall forever be enjoined from prosecution of
28
                                                                           CLASS ACTION SETTLEMENT
                                                                            AGREEMENT AND RELEASE
                                                       4                  ORDER AND FINAL JUDGMENT
                                                                                      4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 6 of 8



 1   Plaintiff, the Plan, the Class, and Class Counsel from any and all actual or potential claims,
 2   actions, causes of action, demands, obligations, liabilities, attorneys’ fees and costs, whether
 3
     under local, state or federal law, whether by statute, contract, common law or equity, whether
 4
     brought in an individual, representative or any other capacity, whether known or unknown,
 5
     suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or contingent,
 6

 7   liquidated or unliquidated, relating to the pursuit of the Action, as more fully set forth in the

 8   Settlement Agreement.

 9          9.      Rule 11 Findings: The Court finds and concludes that the Parties and their
10
     respective counsel have complied in all respects with the requirements of Rule 11 of the Federal
11
     Rules of Civil Procedure in connection with the commencement, maintenance, prosecution,
12
     defense and settlement of the claims asserted in the Action.
13
            10.     No Admissions: This Final Approval Order and Judgment, the Preliminary
14

15   Approval Order, the Agreement (whether or not consummated), including the exhibits thereto and

16   the Plan of Allocation contained therein (or any other plan of allocation that may be agreed-upon
17   by the Parties or approved by the Court), the negotiations that led to the agreement-in-principle
18
     reached by the Parties on December 3, 2018, the negotiation of the Agreement and its exhibits,
19
     and any papers submitted in support of approval of the Settlement, and any proceedings taken
20
     pursuant to or in connection with the Agreement or approval of the Settlement, including any
21

22   arguments proffered in connection therewith: (a) shall not give rise to any inference of, and shall

23   not be construed or used as an admission, concession, or declaration against any of the Defendant

24   Released Parties of wrongdoing or liability in the Action or any other proceeding; (b) are not an
25   admission of any liability of any kind, whether legal or factual; (c) shall not be used or received in
26
     evidence in any action or proceeding for any purpose, except in an action or proceeding to
27
     enforce the Agreement, whether affirmatively or defensively; (d) shall not be construed or used as
28
                                                                            CLASS ACTION SETTLEMENT
                                                                             AGREEMENT AND RELEASE
                                                        5                  ORDER AND FINAL JUDGMENT
                                                                                       4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 7 of 8



 1   an admission, concession, or declaration by or against Plaintiffs, the Plan, or the Class that their
 2   claims lack merit or that the relief requested in the Action is inappropriate, improper or
 3
     unavailable; and (e) shall not be construed or used as an admission, concession, declaration or
 4
     waiver by any Party of any arguments, defenses, or claims he, she, or it may have in the event that
 5
     the Agreement is terminated. This Order and the Agreement and any proceedings taken pursuant
 6

 7   to the Agreement are for settlement purposes only.

 8          11.     Retention of Jurisdiction: Without affecting the finality of this Final Approval

 9   Order and Judgment in any way, this Court retains continuing and exclusive jurisdiction over:
10
     (a) the Parties for purposes of the administration, interpretation, implementation and enforcement
11
     of the Settlement; (b) the disposition of the Settlement Fund; (c) Class Counsel’s Fee and
12
     Expense Application and Plaintiffs’ request for Case Contribution Awards; and (d) the Class
13
     Members for all matters relating to the Action.
14

15          12.     Fees and Awards: A separate order shall be entered on Class Counsel’s Fee and

16   Expense Application and Plaintiffs’ request for Case Contribution Awards. Such order shall in no
17   way affect or delay the finality of this Final Approval Order and Judgment and shall not affect or
18
     delay the Effective Date of the Settlement.
19
            13.     Modification of Settlement Agreement: Without further approval from the
20
     Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or
21

22   modifications of the Agreement or any exhibits attached thereto to effectuate this Settlement that:

23   (a) are not materially inconsistent with this Final Approval Order and Judgment; and (b) do not

24   materially limit the rights of Class Members in connection with the Settlement.
25          14.     Termination: If the Settlement does not go into effect or is terminated as
26
     provided for in the Agreement, then this Final Approval Order and Judgment (and any orders of
27

28
                                                                           CLASS ACTION SETTLEMENT
                                                                            AGREEMENT AND RELEASE
                                                       6                  ORDER AND FINAL JUDGMENT
                                                                                      4:16-cv-04265-CW
       Case 4:16-cv-04265-CW Document 169 Filed 10/04/19 Page 8 of 8



 1   the Court relating to the Settlement) shall be vacated, rendered null and void and be of no further
 2   force or effect, except as otherwise provided by the Agreement.
 3
            15.     Entry of Final Judgment: There is no just reason to delay entry of this Final
 4
     Approval Order and Judgment as a final judgment with respect to the claims asserted in the
 5
     Action. Accordingly, the Clerk of the Court is expressly directed to immediately enter this Final
 6

 7   Approval Order and Judgment pursuant to Fed. R. Civ. P. 54(b) as against Defendants.

 8

 9
     SO ORDERED this 4 day of October, 2019.
10

11
                                           _________________________________________
12                                         The Honorable Claudia A. Wilken
                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          CLASS ACTION SETTLEMENT
                                                                           AGREEMENT AND RELEASE
                                                      7                  ORDER AND FINAL JUDGMENT
                                                                                     4:16-cv-04265-CW
